Per Curiam.
The objection taken to the order for defendant’s examination, was that the proposed examination might call for testimony that could be used to subject the defendant to a statutory penalty. The order confined the examination by such limits that it cannot now be said that the apprehended result must happen.
■ In this case, it is best that any question as to a privilege by defendant against inculpating himself be determined upon the examination, when his rights will be completely protected.
Order affirmed with ten dollars costs.